Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
M. Nawaz Raja and Neelum Nawaz Raja appeal the district court’s order dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Raja v. Segan, Mason & Mason, P.C., No. 1:13— cv-00418-TSE-IDD (E.D. Va. filed June 17, 2013, and entered June 18, 2013) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.